UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
TANISHA WHITE CIVIL ACTION NO. 1:19-CV-01410
Plaintiff
VERSUS JUDGE DRELL
CITY OF WINNFIELD ET AL MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Defendant’s Rule 12(b)(6) Motion to Dismiss (ECF No.
18) is GRANTED IN PART AND DENIED IN PART:! Specifically, Defendants’
Motion is GRANTED IN PART as to the following claims: (1) § 1983 claims against
Chief Carpenter in his official capacity (2) § 1983 claims against the City under
respondeat superior; (3) state law tort claims against Defendants of aggravated
battery, aggravated assault, negligent injuring, intentional infliction of emotional

distress, negligent infliction of emotional distress, and abuse of process; and (4) state

 

' Defendants did not address White’s Monell claim against the City. Therefore, White’s Monell
claim against the City remains. To the extent White asserts respondeat superior liability under
state law against the City, that claim also remains. Further, the term “Defendants” for purposes
of the rulings herein applies only to those Defendants who have been served. None of the
definitive rulings and orders here apply to Lt. Curry, who has not yet been served.

 
law claims against Lt. Curry of negligent hiring, training, and/or supervision.
Defendants’ Motion is DENIED IN PART to the extent Defendants seek dismissal of
White’s suit as untimely, and as to dismissal of the Monel/ claim against the City,
and the § 1983 claims against Chief Carpenter and Lt. Curry in their individual
capacities.2 To the extent Defendants seek dismissal of any other claims, Defendants’
Motion is DENIED.

IT IS FURTHER ORDERED that the following claims are DISMISSED WITH
PREJUDICE: (1) § 1983 claim against Chief Carpenter in his official capacity; and
(2) § 1983 claim against the City under respondeat superior.

IT IS FURTHER ORDERED that the following claims are DISMISSED
WITHOUT PREJUDICE: (1) White’s state law tort claims against Defendants for
aggravated battery, aggravated assault, negligent injuring, intentional infliction of
emotional distress, negligent infliction of emotional distress, and abuse of process.

IT IS FURTHER ORDERED that White’s state law claims against Lt. Curry
of negligent hiring, negligent training, and/or negligent supervision are DISMISSED
WITHOUT PREJUDICE. |

IT IS FURTHER ORDERED that to the extent Defendants seek a stay of the
proceedings and limited discovery, Defendants’ request is DENIED.

IT IS FURTHER ORDERED that, under LR 41.3, White is ordered show good
cause within fourteen (14) days of this Order why service of summons and complaint

has not been made as to Officer Curry, subject to dismissal under LR 41.3.

 

2 White’s § 1983 Claims and state law tort claims against Officer Curry remain pending as they are
not currently before the Court.

 
THUS, ORDERED AND SIGNED in chambers in Alexandria, Louisiana on

——"
this day of July 2021

=<
i ee

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
